PER CURIAM.
The appellant challenges an order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3 .800(a). The appellant sought resentencing under the 1994 guidelines pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the motion because the appellant was sentenced as a habitual felony offender and therefore was not sentenced pursuant to the sentencing guidelines. However, the trial court failed to attach the original sentencing order designating the appellant as a habitual felony offender.
Because the appellant has stated a facially sufficient claim under Heggs, we reverse the order under review and remand this case for the trial court’s further consideration of the motion.
REVERSED and REMANDED.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.